The defendant’s claim regarding an alleged promise that, upon pleading guilty, he would be committed to a correctional facility within a particular geographic area, involves an issue that is dehors the record and, thus, not reviewable on direct appeal (see People v Kinchen, 60 NY2d 772, 773-774 [1983]; Matter of Benjamin S., 55 NY2d 116, 120-121 [1982]; People v Da Forno, 53 NY2d 1006, 1008 [1981]; People v Chrysler, 288 AD2d 318, 319 [2001]; People v Branch, 288 AD2d 55, 55-56 [2001]; People v Finch, 279 AD2d 588 [2001]; People v St. Gelais, 245 AD2d 318, 319 [1997]; People v Watford, 239 AD2d 367, 367-368 [1997]). Rivera, J.E, Florio, Dickerson, Hall and Roman, JJ., concur.